                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

KAYE BRADSHAW, individually, and            )
as Personal Representative of the Estate of )
RONALD L. BRADSHAW,                         )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )    CIVIL ACT. No.: 2:18-cv-83-ECM
                                            )               (WO)
FORD MOTOR COMPANY, and                     )
USAA CASUALTY INS. CO.                      )
                                            )
       Defendants.                          )

                                          ORDER

       On September 30, 2019, the parties notified the Court that the Plaintiff has reached

a settlement of all remaining claims against Defendant Ford Motor Company. (Doc. 88).

Accordingly, and for good cause, it is

       ORDERED that on or before October 28, 2019, the parties shall file a joint

stipulation of dismissal. It is further

       ORDERED that Defendant Ford Motor Company’s motion for summary judgment

and motion to exclude opinions (docs. 35 & 37) and the Plaintiff’s motion for a Daubert

hearing (doc. 70) are denied as moot.

       The Plaintiff’s claims against Defendant USAA remain pending.

       DONE this 1st day of October, 2019.

                                                  /s/ Emily C. Marks
                                           EMILY C. MARKS
                                           CHIEF UNITED STATES DISTRICT JUDGE
